Citation Nr: 1009827	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, originally claimed as a 
nervous condition.


REPRESENTATION

Appellant represented by:	Mr. Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to 
May 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the Veteran's petition to reopen 
his previously denied, unappealed, claim for service 
connection for an acquired psychiatric disorder.

As support for the petition to reopen his claim, the Veteran 
testified at a hearing at the RO in August 2004 before a 
local Decision Review Officer (DRO).

The Board subsequently issued a decision in April 2007 also 
denying the petition to reopen the claim, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court/CAVC).  In a July 2008 order, granting a joint 
motion, the Court vacated the Board's decision and remanded 
the claim to the Board for further development and 
readjudication in compliance with directives specified.

And to comply with the Court's order, the Board in turn 
remanded the claim to the RO in December 2008 to provide 
additional notice required by the Veterans Claims Assistance 
Act (VCAA) - including especially in terms of apprising the 
Veteran of the specific reasons his claim was previously 
denied so he would have the opportunity to submit additional 
evidence and/or argument in response addressing those 
deficiencies in his claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) and VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).  The Board also directed the RO to provide 
other VCAA notice to comply with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), in terms 
of apprising the Veteran of the downstream disability rating 
and effective date elements of his claim.



The RO provided this additional Kent and Dingess notice in 
June 2009 and, after giving the Veteran and his attorney time 
to submit additional evidence and/or argument in response, 
issued a supplemental statement of the case (SSOC) in January 
2010 continuing to deny the petition to reopen the claim.  
In February 2010, the RO returned the file to the Board for 
further appellate consideration of the claim.


REMAND

The Veteran's attorney recently submitted an additional 
statement in February 2010, in response to the SSOC just 
issued the preceding month, requesting a hearing at the RO 
before a Veterans Law Judge of the Board (i.e., a Travel 
Board hearing).  The attorney indicated the Veteran will 
present additional lay and medical evidence at this hearing 
regarding the incurrence of his disability in service, which 
will constitute new and material evidence to reopen 
his claim.  The Veteran is entitled to this requested hearing 
before the Board, before deciding his appeal, since the only 
hearing he has had was with a local DRO.  See 38 C.F.R. 
§§ 20.700(a), 20.701, 20.703, 20.704, 20.705, etc.  See also 
38 C.F.R. § 20.904(a)(3) (stating that an appellate decision 
may be vacated "when there was a prejudicial failure to 
afford the appellant a personal hearing"); see, 
too, Friedsam v. Nicholson, 19 Vet. App. 555 (2006).  

Accordingly, the claim is again REMANDED to the RO for the 
following additional development:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and location 
of the hearing, and put a copy of this 
letter in his claims file.  Once he has 
been provided this requested hearing, or 
in the event he changes his mind and 
withdraws this hearing request or fails to 
appear for the hearing on the date 
scheduled, the file should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


